                               United States District Court
                             Western District of North Carolina
                                    Asheville Division

 Darryl Boyd Adkins,                     )           JUDGMENT IN CASE
                                         )
                Plaintiff,               )            1:17-cv-00343-FDW
                                         )
                   vs.                   )
                                         )
 Pamela Martin, et al.,                  )
                                         )
              Defendants.                )

DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s Order entered on November 5, 2019.

                                                      November 5, 2019
